DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 3, 6 -13, 16 – 19, 21 – 23 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (receiving, from a client device including an image capturing device and an audio recording device, a video signal of an environment within a field-of-view of the image capturing device and an audio signal of the environment, the audio signal comprising a plurality of audio beams each associated with a different region of the environment; detecting a subject of interest in a frame of the received video signal;
determining a position of the subject of interest in the frame; for a first audio beam of the plurality of audio beams, determining whether a first region corresponding to the first audio beam includes the position of the subject of interest; responsive to determining that the first region includes the position of the subject of interest, determining whether voice is present in the first audio beam; for a second audio beam of the plurality of audio beams, determining whether a second region corresponding to the second audio beam includes the position of the subject of interest; responsive to determining that the second region does not include the position of the subject of interest, not determining whether voice is present in the second audio beam; and outputting a voice activity detection signal responsive to detecting that voice is present.). These limitations in conjunction with other limitations of the dependent and independent claims were not 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658